Citation Nr: 9913440	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  90-51 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  

3.  Entitlement to service connection for a skin disability, 
to include claimed as a residual of Agent Orange exposure and 
claimed as secondary to a nervous disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

                                     
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from March 1963 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1989 rating decision of 
the Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
skin disorder and determined that new and material evidence 
had not been submitted to reopen claims for service 
connection for back and psychiatric disorders.  In a February 
1994 decision, the Board found that new and material evidence 
had been received to reopen the claim for service connection 
for a psychiatric disorder and reopened the claim.  

By decision dated in March 1987, the Board denied entitlement 
to service connection for residuals of Agent Orange exposure.  
However, after the March 1987 Board decision, the regulations 
regarding service connection for disabilities claimed to be 
residuals of Agent Orange exposure underwent liberalizing 
changes.  In a May 1994 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the claim for service connection for a skin disorder 
claimed as a residual of Agent Orange exposure.  Where a 
claim is based upon a substantive right created by statutory 
or regulatory provisions that did not exist at the time of 
the prior final denial of the claim, the intervening change 
in law is itself sufficient to change the factual basis, and 
de novo review is warranted. 38 U.S.C.A. § 7104(b); Spencer 
v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 
(Fed.Cir. 1994), cert. denied 115 S.Ct. 61 (1994).  
Additionally, the claim for service connection for a skin 
disorder as directly related to service and as a residual of 
Agent Orange exposure is one claim for service connection for 
a skin disorder based on different theories of service; these 
are not separate claims.  See Ashford v. Brown, 10 Vet. App. 
120, 123 (1997); cf. Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); 
McGraw v. Brown, 7 Vet. App. 138, 142(1994).  Therefore, the 
Board finds that the issue currently before the Board is 
entitlement to service connection for a skin disorder, to 
include claimed as a residual of Agent Orange exposure (and 
claimed as secondary to a nervous disorder). 

The Board notes that, on several occasions after March 1987, 
the veteran asserted that service connection for residuals of 
Agent Orange exposure was warranted.  It is not clear whether 
he is asserting that disorders other than a skin disorder are 
residuals of inservice Agent Orange exposure.  This matter is 
referred to the RO for appropriate action.  

In May 1991 and February 1994, the Board remanded this matter 
to the RO for further development which included obtaining 
service medical and personnel records, verifying the dates of 
the veteran's active service, obtaining private and VA 
treatment records, obtaining information from the veteran 
regarding his alleged stressors, attempting to verify the 
claimed stressors, and affording the veteran VA psychiatric 
and dermatology examinations. 

The issues of entitlement to service connection for a 
psychiatric disorder, including PTSD, and for a skin 
disorder, including claimed as a residual of Agent Orange 
exposure and as secondary to a nervous disorder, are 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  In a decision dated in March 1987, the Board denied 
entitlement to service connection for a back disorder.

2.  Evidence received since the March 1987 Board decision, is 
essentially cumulative of evidence already of record and does 
not bear directly and substantially upon the specific matters 
under consideration regarding the issue of entitlement to 
service connection for a back disorder.  

3.  The claim for service connection for a psychiatric 
disorder, to include PTSD, is plausible.


CONCLUSIONS OF LAW

1.  The March 1987 Board decision, which denied entitlement 
to service connection for a back disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (formerly 38 U.S.C.A. § 4005) (West 
1991); 38 C.F.R. §§ 3.104, 20.1100 (1998).

2.  New and material evidence has not been received to 
warrant reopening of the claim for service connection for a 
back disorder.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 
C.F.R. § 3.156 (1998).

3.  The veteran's claim for service connection for a 
psychiatric disorder, to include PTSD, is well grounded.  38 
U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record prior to the May 1968 rating decision 
included, a DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, for the period of service 
from April 1965 to April 1968 and April 1968 Special Orders 
Number 86.  The service medical records included a health 
record - abstract of service and dental health record that 
show entries dated from March 1963 to April 1968.  The 
remainder of these service medical records were dated from 
July 1967 to April 1968 and included no reference to a back 
disorder except in the February 1968 discharge examination 
report of medical history in which the veteran reported that 
he had had recurrent back pain and that he occasionally had a 
little bit of back ache after sitting a while since a car 
accident one year earlier.  He also stated that his health 
was fair and that he had not had arthritis, rheumatism, or 
bone, joint, or other deformity.  The February 1968 discharge 
examiner indicated that examination of the spine was normal.  

By rating decision dated in May 1968, the RO denied 
entitlement to service connection for a back condition, 
stating that a back condition was not shown in service or by 
the evidence of record.  The veteran was informed of this 
determination in June 1968 and he did not appeal.  

The evidence submitted after the May 1968 rating decision and 
prior to the Board's Mach 1987 decision includes additional 
service medical records dated from April 1965 to February 
1967.  The additional service medical records included a 
February 1967 orthopedic clinic treatment record which shows 
that he sought treatment complaining of an intermittent low 
backache since he was in an automobile accident approximately 
17 days earlier.  It was noted that the pain was mild, 
paravertebral, in the L2-3 area; that it occurred usually on 
arising and did not occur every day; and that there was no 
pain on the day of treatment.  Examination showed a supple, 
nontender back with no muscle spasm; straight leg raising was 
80 degrees bilaterally without pain; there was no sensory or 
motor loss in the lower extremities; and ankle and biceps 
jerks were 2/2.  Lumbosacral spine X-rays were normal.  There 
was no diagnosis and the veteran was given Darvon, oily 
Wintergreen, and exercises to do.  In April 1966, he sought 
treatment complaining of pain in the spine over the coccyx 
and the impression was pilonidal cyst, small.  He continued 
to receive treatment for the pilonidal cyst in May 1966.  

Also of record in March 1987 were June 1980 private treatment 
records which show treatment for only unrelated disorders.  
The pre-March 1987 record included records regarding the 
veteran's treatment and benefits from an unknown source dated 
from April 1972 to July 1977.  These records show that he was 
treated for a "spinal cyst" and that he wrenched his back 
at work in July 1977 and had to go home and see a doctor.  

At the November 1985 personal hearing conducted by an RO 
hearing officer, the veteran reported that he was in an 
automobile accident and treated for back pain in service in 
approximately 1967, that he was given medication for the pain 
and exercises for the back, and that X-rays were negative.  
He also stated that, later in service, he was given 
additional medication consisting of two types of Darvon.  He 
and his representative asserted that since that time he could 
sometimes work and keep up with anybody, but that sometimes 
bending over to pick up a pen would cause him to be "out of 
it" for one to three days and that it hurt at the lower 
right section of the back.  He stated that the only 
medication that he could now get without going to the 
hospital was Darvon, that he had used up his supply of this 
medication, and that he threw the last of them away because 
they were ten years old.  He indicated that there were no 
relevant records to be obtained other than the Northampton VA 
Agent Orange examination report and the Holyoke Soldiers Home 
examination records.  He stated that he had not gone for 
treatment and had lived with the back pain because of the 
expense of treatment and because he could not take the time 
of from work. 

The March 1987 record included private treatment records from 
Wing Memorial Hospital dated from January 1962 to September 
1985.  In July 1977, the veteran complained of low back pain 
and he reported that he had had this back pain on and off 
since 1966 when he was in a car accident and had whiplash.  
It was noted that there was no history of recent injury and 
that he lifted heavy things every day.  The treatment 
provider noted that the veteran did not give any definite 
history which related his back pain to his work but that this 
needed to be excluded again at his next visit.  The treatment 
provider stated that there was significant pain in the back, 
particularly the lumbosacral area, more to the right of the 
midline.  The impression was low back sprain, more on the 
right side.  He was given pain medication.  One week later he 
reported that he was feeling much better, that the back pain 
had decreased, and that he had occasional twinges.  The 
treatment provider noted that most of the symptoms had 
subsided and that the veteran felt well.  He was advised to 
return to work two days later.  Several treatment records 
since February 1980 noted that he was very much overweight 
and obese.  

In a July 1984 VA Agent Orange examination report which was 
of record in March 1987, the examiner reported that physical 
examination revealed that the veteran was overweight and was 
otherwise negative.  The examiner indicated that 
configuration, mobility, and tenderness of the spine was 
normal.  It was noted that the veteran reported that he had 
had intermittent low back pain since an automobile accident 
in 1967.  There were no relevant findings or diagnoses.  By 
letter dated in August 1984, the VA medical center informed 
the veteran, in relevant part, that his physical examination 
was within normal limits.  

In May 1986, the veteran submitted private treatment records 
from an unknown source dated from 1971 to 1976.  These 
records show that he was treated for unrelated disorders 
including excision of a pilonidal cyst.  A May 1972 record 
shows that the veteran walked without discomfort but that he 
used a cane mostly because of cramping in the buttock where 
the sutures were.  Private treatment records dated in June 
1980 and February 1983 and a June 1980 letter from Podiatry 
Associates shows treatment for unrelated disorders.  

The March 1987 record also included VA treatment records 
dated from April to July 1986 which include no relevant 
complaints, findings, or diagnoses.  

The relevant evidence received since the Board's March 1987 
decision include a May 1987 VA examination report which shows 
that the veteran reported that he was not currently working 
due to an automobile accident and that he had a painful 
sacral scar from the pilonidal cyst excision.  There were no 
relevant findings or diagnoses.  

VA outpatient treatment records dated from May 1986 to March 
1994 include duplicates of the April to July 1986 which show 
treatment for unrelated disorders that were of record prior 
to March 1987.  Several of these records show that the 
veteran was overweight and obese.  An April 1986 barium 
contrast enema showed focus of sclerosis involving the left 
sacroiliac joint which was confirmed on AP tilt view of the 
sacroiliac joints, a moderate scoliosis convex to the right, 
and a slight upward tilt of the left side of the sacrum.  The 
treatment provider stated that he believed that the focus of 
sclerosis was most likely in response to mechanical stress 
and represented a localized degenerative change.  

A July 1986 neurology examiner noted that the veteran 
complained of low back and leg pain, that he had injured his 
back in service, and that he had not been hospitalized.  
Sensory examination, cranial nerves, motor strength, bulk, 
and tone were intact.  There was no corticospinal sign.  The 
diagnostic impression included chronic pain syndrome.  A July 
1986 X-ray report noted that the clinical history included 
history of repeated back injuries.  July 1986 X-rays of the 
lumbosacral spine showed some narrowing of the posterior 
aspect of the lumbosacral disc space which could still be 
within normal limits and needed to be correlated clinically 
as to any significance; focus of sclerosis in the upper third 
of the left sacroiliac joint consistent with focal 
degenerative arthritic change; minimal scoliosis centered at 
L4 and convex to the right; a slight upward tilt of the 
pelvis on the left side.  A July 1986 electroencephalographic 
request indicated that pertinent history and significant 
neurological findings included chronic pain syndrome, 
headaches, low back pain, diabetes, and history of repeated 
head and back injuries.  The reason for referral for 
electroencephalogram was brain pathology evaluation and the 
clinical impression was status post head injury in 1966.  The 
results of the electroencephalogram were not recorded.  

In November 1986 he complained of back pain and reported that 
he had had intermittent back pain that dated back to his 
military service, that the pain came and went, and that it 
had flared up during the past several days.  The treatment 
provider noted that the back had 75 to 90 degrees of flexion 
with pain and that leg raises were negative.  There was no 
diagnosis and the veteran was given Motrin and Tylenol and 
told to return as needed.  He was referred to physical 
therapy for issuance of a cane to relieve the pain in his 
back and right hip and he was given a cane.  An October 1987 
treatment record shows that he had chronic lumbosacral and 
right hip pain and that he reported that he broke his cane 
and needed another one.  He was referred to physical therapy 
and the cane was replaced.  In June 1988, he again complained 
of a backache.  A June 1988 report of physical examination 
shows that the configuration, mobility, and tenderness of the 
spine was normal; that neurological examination was also 
normal; and that the treatment provider reported "back pain 
- now ok."  The examiner noted that back movement was 
reportedly limited when he had a backache.  Later in June 
1988 he again complained of back pain and the treatment 
provider noted that the back pain was well controlled with 
Motrin.  June 1988 X-rays of the lumbosacral spine and 
sacroiliac joints showed some narrowing of the lumbosacral 
disc space, slight rotary scoliosis, some sclerosis in the 
upper third of the left sacroiliac joint, slight upward tilt 
of the left side of the pelvis.  It was reported that there 
was no change since the July 1986 X-rays.  A December 1992 
treatment record shows that he complained of back or hand 
pain (it is very difficult to read).  An October 1993 
treatment provider noted that the veteran had had a recent 
magnetic resonance imaging due to questionable sciatica. 

At the May 1990 personal hearing, he asserted that he had 
been in a car accident in service, that he had had low back 
pain three days thereafter and sought treatment, and that the 
back pain has come and gone since that time.  He reported 
that there were times when he could not even bend over to 
pick up his keys and that at other times it did not bother 
him but was still there.  He testified that he got severe 
left hip pain when he stood too long and that he had a tilt 
in his hips or pelvis.  He reported that when he strained his 
back at work in 1977, this occurred because his back was weak 
from the inservice car accident and not due to what he was 
doing in 1977.  He stated that his back sometimes hurt in the 
morning when he awakened and that this went away after two to 
three days.  He reported that he sometimes walked with a cane 
that he got from the VA.  He also stated that he currently 
worked for the state highway as a chauffeur laborer, 
temporary end-loader operator, and equipment maintenance 
operator.  

In March 1994, the veteran submitted a copy of his 
identification card from the Soldiers' Home in Holyoke, 
Massachusetts.  In April 1994, the RO received August 1981 
treatment records from the Holyoke Soldiers' Home which show 
that the veteran had multiple arthritic complaints, mainly of 
the shoulders and knees; myofascitis of plantar regions; and 
other unrelated disorders.  X-ray reports were not available.  
In the section for "past history," it was noted that the 
veteran had had a car accident in service that resulted in a 
sacroiliac sprain.  The treatment provider noted that the 
veteran was overweight.  There were no findings regarding the 
back and the provisional diagnosis was questionable 
polyarthritis.  The veteran was referred to the orthopedic 
clinic for consultation with the notation that his 
polyarthritic complaints included the sacroiliac region and 
were of fairly long standing generally.  The orthopedic 
treatment record included no relevant findings or diagnoses.  

The evidence received after March 1987 also includes June 
1970 to May 1972 treatment records from the Springfield 
Hospital Medical Center which show that the veteran was obese 
and that he had complaints of pain at the base of his spine 
which were associated with an infected pilonidal cyst.  He 
underwent excision and partial closure of the pilonidal cyst 
under spinal anesthesia.  

The post-March 1987 treatment records includes December 1972 
to January 1994 private treatment records from several 
private treatment providers, including Wing Medical 
Center/Wing Memorial Hospital, Mary Lane Hospital, and Mercy 
Hospital.  These records show treatment for several unrelated 
disorders including obesity.  In March 1984, he complained of 
left hip soreness and the treatment provider noted that he 
had problems with his low back and gave him some low back 
exercises to do.  An August 1986 treatment provider noted 
that the veteran was followed at the VA for several disorders 
including back problems.  In November 1987, it was noted that 
the veteran took Motrin for his back and the treatment 
provider indicated that he was being followed by the VA for 
back problems.  A June 1993 hospital record states that the 
veteran's prior medical history included a history of chronic 
back pain.  August and September 1983 records shows that he 
reported that he played baseball every Sunday and, in 
September 1989, he reported that he worked out at the gym 
three to four times a week.  May 1985, December 1986, and 
June 1989 records show that he was in a motorcycle accident 
and two other motor vehicle accidents which resulted in 
unrelated injuries and symptoms.  In January 1990, he sought 
treatment for left shoulder pain after he had reportedly been 
doing a lot of shoveling.  In November 1992, he reported that 
he had been sledge hammering concrete during the previous two 
days and he sought treatment for unrelated complaints.  
Finally, these records also include duplicates of treatment 
records that were of record prior to March 1987, specifically 
Wing Memorial Hospital treatment records dated from July 1977 
to May 1983.

In September 1995, the RO received service medical records 
and reserve medical records, some of which were of record 
prior to March 1987 and some of which were not.  The new 
service medical records include a February 1963 enlistment 
examination report and an April 1965 reenlistment examination 
report which show that examinations of the spine were normal.  
In the April 1965 report of medical history, the veteran 
reported that he had not had arthritis or bone, joint or 
other deformity, but that he had had swollen or painful 
joints.  The examiner commented about some unrelated 
disorders and stated that the rest of the veteran's reported 
problems were "nonsignificant."  In an April 1968 statement 
of medical condition, the veteran reported that, since his 
last separation examination, his medical condition had 
changed due to unrelated disorders.  An August 1975 
enlistment examination for the Massachusetts Army National 
Guard of the United States shows that examination of the 
spine was normal.  The veteran reported that he was in good 
health, that he had never had recurrent back pain, that he 
did not wear a brace or back support, and that had never had 
arthritis or bone, joint, or other deformity.  The veteran 
was deemed qualified for enlistment.  At an August 1979 
quadrennial examination, he reported that he was in good 
health and was taking no medication.  He indicated that he 
had had recurrent back pain but that he had not had 
arthritis, lameness, or bone, joint, or other deformity.  He 
stated that he had not worn a brace or back support and that 
he had bumps on his spinal sacroiliac and a pilonidal cyst.  
The examiner noted that evaluation of the spine was normal 
and that there had been no significant medical or surgical 
history since the last physical examination.  The veteran was 
deemed qualified for retention in the United States Army 
Reserve. 

Also in September 1995, the RO received several service 
personnel records, morning reports, and special orders which 
do not include reference to a back disorder.  These records 
include a duplicate of the DD Form 214 that was of record 
prior to the March 1987 Board decision. 

Pertinent Law and Regulations

Initially, the Board notes that the RO has adequately 
assisted the appellant in the development of his claims and 
that the appellant has not identified the existence of any 
available evidence sufficient to warrant additional 
development.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).  Where a veteran 
served ninety days or more during a period of war or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year of 
the date of termination of service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.307, 3.309 (1998).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

VA law provides that despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  

Pertinent regulations provide that "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  In Hodge, the Court held that not 
every piece of new evidence is "material," but that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  In determining whether evidence is new 
and material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A three-step analysis must be performed when an appellant 
seeks to reopen a previously denied claim.  Winters v. West, 
12 Vet. App. 203 (1999); Elkins v. West, 12 Vet App 209 
(1999); Hodge.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, the case must be reopened and immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a).  
Third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled. 

Analysis

Back Disorder

The veteran asserts that service connection for a back 
disorder is warranted because he injured his back in an 
automobile accident in service, he complained of and was 
treated for back problems in service, he filed a claim 
regarding his back disorder shortly after service, and he has 
had continued back problems since service.  He contends that 
he now has back pain and often walks with a cane. 

The Board notes that the RO initially denied entitlement to 
service connection for a back disorder in May 1968.  The 
veteran was informed of this determination by letter dated in 
June 1968 and he did not appeal.  However, subsequent to this 
rating decision, additional pertinent service medical records 
and post-service medical records were obtained and, in March 
1987, the Board denied entitlement to service connection for 
a back disorder on a de novo basis.  The Board determined 
that the inservice low back injury was acute and transitory 
and had resolved without residuals.  The March 1987 Board 
decision that denied entitlement to service connection for a 
back disorder is final and not subject to revision on the 
same factual basis.  38 U.S.C.A. §§ 5108, 7104.  In order to 
reopen his claim, the veteran must present new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

As the March 1987 Board decision is the last final 
determination with respect to the issue of entitlement to 
service connection for a back disorder, the Board must now 
consider whether the evidence received since the March 1987 
final Board decision is new and material to reopen the claim 
for service connection for a back disorder.  

Initially, the Board notes that the evidence received since 
the March 1987 Board decision includes some service medical 
records, VA treatment records, and private treatment records 
which are duplicates of records received prior to March 1987.  
As this evidence is not new, it could not possibly constitute 
new and material evidence to reopen the claim for service 
connection for a back disorder.  When the Board determines 
that the evidence is not new for purposes of reopening a 
claim, that should end the Board's analysis of whether the 
evidence is new and material.  See Hodge; Vargas-Gonzalez v. 
West, No. 96-536 (U.S. Vet. App. Apr. 12, 1999); Smith v. 
West, No. 95-638 (U.S. Vet. App. Apr. 7, 1999).  
Additionally, numerous private and VA treatment records and 
examination reports which do not address a back disorder or 
complaints thereof have been submitted since March 1987.  
Because these records are not relevant to the issue at hand, 
they are not material.  

The evidence received since the March 1987 Board decision 
includes service medical and personnel records that were not 
previously of record.  The service personnel records include 
no information regarding a back disorder.  Therefore, 
although they are new, the service personnel records received 
since March 1987 are not material.  The service medical 
records received after March 1987 include a February 1963 
enlistment examination report and an April 1965 reenlistment 
examination report which show that examinations of the spine 
were normal.  In an April 1968 statement of medical 
condition, the veteran reported that, since his last 
separation examination, his medical condition had changed due 
to unrelated disorders.  Reserve medical records include an 
August 1975 enlistment examination for the National Guard 
which shows that examination of the spine was normal.  At the 
August 1975 enlistment examination, he reported that he was 
in good health, that he had never had recurrent back pain, 
that he did not wear a brace or back support, and that had 
never had arthritis or bone joint or other deformity.  
Although they are new, these service medical records include 
no complaints, findings, or diagnoses of a back disorder.  
Therefore, the Board finds that they are not material to the 
issue at hand as they do not bear directly and substantially 
upon the specific matter under consideration and they are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  Additionally, these 
records show that, in August 1975, seven years after active 
service, he reported that he had not had recurrent back pain 
and examination of the spine was normal.  

The reserve service medical records submitted since the March 
1987 Board decision also include an August 1979 quadrennial 
examination report that shows that he reported that he had 
had recurrent back pain but that he had not had arthritis, 
lameness, or bone, joint or other deformity.  He stated that 
he had not worn a brace or back support.  He reported that he 
had bumps on his spinal sacroiliac and a pilonidal cyst.  The 
examiner noted that evaluation of the spine was normal and 
that there had been no significant medical or surgical 
history since the last physical examination.  The Board finds 
that, although new, this examination report is not material 
to the issue at hand.  The evidence of record prior to March 
1987 showed that the veteran injured his back at work in 
1977, nine years after his period of active service.  The 
veteran has not asserted that he injured his back during any 
period of inactive duty for training and has consistently 
argued that his current back disorder is related to his 
automobile accident in service in 1967.  Although the August 
1979 examination report shows that the veteran reported that 
he had had recurrent back pain, this was 12 years after 
active service, there was no evidence of a back disability as 
examination of the spine was normal, and neither the veteran 
nor the examiner related his complaints to active service or 
any event therein.  Therefore, this medical record is not 
material as it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board notes that, in the March 1987 decision, the Board 
misstated the dates of the veteran's active period of service 
as being from April 1965 to April 1968 instead of the correct 
dates from March 1963 to April 1968.  However, the veteran 
has consistently asserted that he injured his back in service 
in a 1966 or 1967 automobile accident and, as noted above, 
all relevant active service medical records were of record 
and considered at the time of the March 1987 Board decision.  

The relevant evidence received for the first time after the 
March 1987 Board decision also includes VA and private 
treatment records which show that, from approximately 1981 to 
March 1994, the veteran complained of low back pain and 
limited movement when he had a backache, that he reported 
that he had injured his back in a car accident in service, 
and that he reported that he had had intermittent back pain 
since service.  Some treatment providers noted that he had 
chronic lumbosacral and right hip pain, low back problems, a 
history of chronic back pain, and questionable sciatica.  The 
diagnoses and impressions included chronic pain syndrome and 
questionable polyarthritis.  X-ray reports show narrowing of 
the posterior aspect of the lumbosacral disc space which 
needed to be correlated clinically as to significance, 
minimal or moderate scoliosis convex to the right, a slight 
upward tilt of the left side of the sacrum, and focal 
degenerative changes of the left sacroiliac joint which one 
treatment provider noted were most likely in response to 
mechanical stress.  The August 1981 treatment records from 
the Holyoke Soldiers' Home show that a treatment provider 
noted that the veteran complained of multiple arthritic 
complaints that included the sacroiliac region which were of 
fairly long standing generally.  The provisional diagnosis 
was questionable polyarthritis and it was noted that the 
veteran had had a car accident in service which resulted in a 
sacroiliac sprain. 

The Board notes that while these VA and private treatment 
records were not of record prior to the March 1987 Board 
decision, they are essentially cumulative of evidence that 
was of record and considered at the time of the March 1987 
Board decision.  This evidence shows that the veteran 
reported that he had injured his back in a car accident in 
service and that he had had intermittent back symptomatology 
since service.  He had made these assertions prior to the 
March 1987 Board decision.  The evidence also shows post-
service treatment for back problems approximately 13 to 25 
years after service.  It is noted that the March 1987 record 
included post-service records of treatment for a back 
disorder.  Some treatment providers noted that the veteran 
had chronic back problems, a history of a back disorder, and 
arthritic complaints involving the sacroiliac region which 
were of fairly long standing, and treatment providers noted 
that he had had a car accident in service resulting in back 
problems or sacro-iliac sprain.  However, the evidence 
received since March 1987 includes no competent evidence that 
relates a current post-service back disorder to service, to 
the automobile accident in service, or to the veteran's 
reported symptomatology since service.  In fact, a July 1986 
X-ray report showed that the clinical history included 
history of repeated back injuries.  

The Board also notes that a July 1986 electroencephalographic 
request form stated that pertinent history and significant 
neurological findings included chronic pain syndrome, 
headaches, low back pain, diabetes, and history of repeated 
head and back injuries.  The reason for referral was brain 
pathology evaluation and the clinical impression was status 
post head injury in 1966.  The results of the 
electroencephalogram were not recorded.  Although the 
clinical impression was status post head injury in 1966, the 
Board notes that the examiner did not specifically relate the 
veteran's low back pain to the alleged inservice head injury, 
in fact it was noted that the veteran had had repeated back 
injuries.  

The Board notes that some treatment records received since 
March 1987, particularly the June 1970 to May 1972 treatment 
records from the Springfield Hospital Medical Center, show 
that the veteran had complaints of pain at the base of his 
spine which was associated with an infected pilonidal cyst.  
As his service-connected disorders already include a 
pilonidal cyst scar, this evidence is not relevant to the 
issue at hand and, therefore, is not material.  

The private and VA treatment records received since March 
1987 merely show that the veteran was treated for a back 
disorder several years after service, that some examiners 
noted that his back disorder was chronic and that he had a 
history of a back disorder, that some examiners noted that 
the veteran reported that he had injured his back in service, 
and that the veteran reported that his back disorder was 
etiologically related to an inservice automobile accident.  
However, the evidence of record prior to the March 1987 Board 
decision included service medical records that showed that he 
complained of back pain after an inservice car accident; 
statements from the veteran asserting that his current back 
disorder was related to the inservice automobile accident, 
and evidence of treatment for a back disorder after service.  
Therefore, the Board finds that the newly presented treatment 
records are merely cumulative of previously presented 
evidence that was before the Board in March 1987 and is not 
new.  As noted above, when it is determined that newly 
presented evidence is cumulative of previously considered 
evidence and thus is not "new" for purposes of reopening a 
claim, this should end the Board's analysis of whether the 
evidence is "new and material."  See Hodge; Vargas-
Gonzalez; Smith.

The relevant evidence submitted since March 1987 also 
includes the veteran's May 1990 hearing testimony in which he 
asserted that he was in a car accident in service, that he 
had low back pain three days after that accident, and that he 
had had intermittent back pain since that the inservice back 
injury.  He contended that he strained his back at work in 
1977 because his back was weak from the inservice car 
accident not because of what he was doing in 1977.  As noted 
above, prior to March 1987, he had argued that his back 
disorder was etiologically related to an inservice back 
injury sustained in an automobile accident.  Additionally, he 
has presented no competent medical evidence in support of his 
assertions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As such, the hearing testimony does not constitute 
new and material evidence sufficient to reopen the claim for 
service connection for a back disorder.  See Vargas-Gonzalez.  

Therefore, new and material evidence has not been received to 
reopen the claim for service connection for a back disorder.  
The Board notes that, even if any of the evidence received 
since March 1987 could be considered new and even if this new 
evidence was found to be material, it is clear that the claim 
for service connection for a back disorder is not well 
grounded due to the absence of the required medical nexus 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Likewise, the claim is not well grounded under the 
continuity-of-symptomatology theory under 38 C.F.R. 
§ 3.303(b) due to the absence of competent evidence relating 
the present condition to the asserted post-service 
symptomatology.  Therefore, even if the claim was reopened 
there would be no possibility of any benefit flowing to the 
appellant. See Vargas-Gonzalez; Elkins; Winters.

The Board notes that the RO relied on the Court's 
interpretation of 38 C.F.R. § 3.156(a) in Colvin and 
determined that new and material evidence had not been 
received to reopen the claim for service connection for a 
back disorder at least in part because the newly submitted 
evidence did not present a reasonable possibility of changing 
the outcome.  That interpretation of 38 C.F.R. § 3.156(a) was 
recently overruled by the United States Court of Appeals for 
the Federal Circuit in Hodge.  However, the Board finds that 
the only new evidence received is essentially cumulative or 
duplicative of evidence of record prior to the final March 
1987 Board decision.  Additionally, the underlying claim for 
service connection for a back disorder could not possibly be 
well grounded absent competent evidence of a nexus between a 
current back disorder and service or the reported continued 
symptomatology since service.  See Caluza; Savage.  
Therefore, the Board finds that the veteran has not been 
prejudiced by the standard used by the RO and that a remand 
is not necessary for application of 38 C.F.R. § 3.156(a) as 
set forth in Hodge.  See Elkins; Winters; Bernard v Brown, 4 
Vet. App. 384, 394. (1993).


Psychiatric Disorder to include PTSD

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Under applicable 
regulations, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  

The Board finds that the veteran's claim of entitlement to 
service connection for a psychiatric disorder, including 
PTSD, is well grounded within the meaning of 38 U.S.C.A. § 
5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In this case, 
the veteran claims to have PTSD as a result of several in-
service stressors and avers that his psychiatric disorders 
are etiologically related to service.  The veteran's 
statements with respect to his stressors must be accepted as 
true for the purpose of determining whether the claim for 
service connection for PTSD is well grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  Additionally, the record includes 
evidence of diagnoses of PTSD apparently based at least in 
part on the veteran's reported inservice stressors.  The 
veteran's VA psychiatrist has stated that several of the 
veteran's symptoms are etiologically related to his 
experiences in service in Vietnam.  His VA psychiatrist has 
also stated that the veteran has PTSD which is related to his 
experiences in Vietnam.  

Accordingly, the veteran's claim for service connection for a 
psychiatric disorder, to include PTSD, is well grounded.  
However, additional development is necessary 

and the issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, will be further 
addressed in the remand portion of this decision.  


ORDER

New and material evidence to reopen the claim for service 
connection for a back disorder has not been received and the 
application to reopen the claim is denied.

The veteran's claim for service connection for a psychiatric 
disorder, to include PTSD, is well grounded.


REMAND

Psychiatric Disorder/PTSD

The service medical records show that, in April 1965, the 
veteran reported that he had had depression or excessive 
worry.  The examiner noted that psychiatric examination was 
normal.  At the February 1968 discharge examination, he 
reported that he had had "nervous trouble of any sort" and 
that he occasionally got nervous a "little bit."  The 
examiner noted that this was not considered disqualifying and 
that psychiatric examination was normal.  

The claims file includes numerous post-service VA psychiatric 
treatment records which show that the veteran has been 
diagnosed with PTSD and dysthymic disorder and that he has 
symptoms of depression and paranoid ideation.  One treatment 
record states that his condition could be described as 
agitated depression which could be related to Vietnam.  Other 
treatment records show that he was angry, that he displaced 
his anger on everyone, and he "has been this way to a lesser 
degree since he left the service."  It was also noted that 
the origin of these problems was his service in Vietnam and 
the reception he received when he came home.  In these 
treatment records and in a May 1992 letter, the veteran's VA 
psychiatrist, E.S., has indicated that the veteran's anger, 
irritability, explosiveness, and difficulty with 
interpersonal relationships was secondary to his experiences 
in Vietnam.  Dr. E.S. has also diagnosed PTSD and reported 
that this is "secondary to experiences in the Vietnam War." 

Although the claims file includes diagnoses of PTSD, there is 
no evidence regarding which reported stressors provided the 
basis for these diagnoses of PTSD as the treatment providers 
usually noted that the PTSD was related to the veteran's 
experiences in Vietnam without being any more specific.  It 
is also noted that a VA treatment provider, Dr. E.S., 
indicated that the veteran had had combat service in Vietnam 
and that this has not been shown by the veteran's service 
records.  The Board finds that the RO should contact his Dr. 
E.S. and request a statement regarding the specific stressors 
that support the diagnosis of PTSD.  Dr. E.S. should also be 
asked to report all other current psychiatric diagnoses and 
whether they are as likely as not related to service.

The Board notes that the record currently includes no 
evidence of combat service and that, at the November 1985 
personal hearing when asked if he had been in a combat 
situation he stated that he had not been "in there and 
killing people" but that he drove through a lot of the areas 
18 to 20 hours a day hauling ammunition and supplies.  A 
specific determination must be made as to whether the veteran 
engaged in combat with the enemy.  See Gaines v. West, 11 Vet 
App 353 (1998).  If it is determined that the veteran did not 
have combat service, verification of the veteran's reported 
stressors is necessary.  The Board notes that, in West v. 
Brown, 7 Vet. App. 70 (1994), the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  See 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The veteran provided an undated statement in which he 
reported several stressors.  In September 1995, the RO asked 
the United States Army & Joint Services Environmental Support 
Group (ESG) (now redesignated as the United States Armed 
Services Center for Research of Unit Records (USASCRUR)) to 
verify the veteran's reported stressors.  The veteran's 
undated statement was attached to this request.  In July 
1996, the ESG responded that the information provided was 
insufficient for the purpose of conducting meaningful 
research on the veteran's behalf.  ESG stated that it must 
have the veteran's unit and dates of assignment in Vietnam 
and specific data regarding combat incidents including 
specific dates, places, type of incident, and full names and 
numbers of casualties, if applicable.  It was noted that 
morning reports could be used to verify daily personnel 
actions and that these could be obtained from the National 
Archives and Records Administration.  Finally, it was noted 
that future requests must include a copy of the veteran's DA 
Form 20.  

In September 1995, the RO received the veteran's DA Form 20, 
Enlisted Qualification Record; DA Form 2-1, Personnel 
Qualification Record Part II; and two DD Forms 214, Armed 
Forces of the United States Report of Transfer or Discharge.  
In November 1996, the RO attempted to obtain morning reports 
of the veteran's units of assignment from the National 
Archives and Records Administration and, in May 1997, the RO 
received copies of morning reports and special orders. 

By letters dated in March and April 1994, April 1995, and 
November 1996, the RO requested that the veteran provide 
detailed information about his stressors.  In the November 
1996 letter, the RO informed the veteran of the July 1996 
response from ESG and provided the veteran a copy of his DA 
Form 20 for his review.  The RO requested that the veteran 
provide more specific information concerning the stressful 
incidents and events outlined in his undated statement, 
particularly specific data regarding the alleged incidents 
including dates, places, full names of participants and 
casualties, and number of casualties, if any. 

The Board finds that, as the RO's previous request did not 
include the veteran's unit and dates of assignment or his DA 
Form 20, an additional attempt to obtain verification of the 
veteran's reported stressors from USASCRUR (formerly ESG) is 
warranted.  USCRUR reported that the veteran's unit and dates 
of assignment in Vietnam were necessary in order to conduct 
meaningful research and that future requests should include a 
copy of the veteran's DA Form 20.  Additionally, although the 
veteran has not provided the requested specific information 
regarding his stressors, in his undated statement he reported 
that he was relieved by another man in his platoon near the 
end of his Vietnam service, that he believed that this man's 
name was "[redacted]," that he was married and had two kids, 
and that this man rolled his truck and was killed on his 
first or second trip.  A review of the claims file shows that 
the veteran has also reported that a friend was killed in 
Vietnam, although it is not clear whether he was referring to 
the same serviceman.  The veterans service personnel records 
shows that he was in Vietnam from November 1965 to November 
1966.  A review of the Morning Reports of record show that an 
October 1965 Morning Report includes the veteran's name and 
the name of a serviceman with the last name [redacted].  
Additionally, the official website of the Vietnam Veterans 
Memorial Fund (www.thevirtualwall.org) shows that the 
serviceman named [redacted] whose name was on the October 1965 
morning report was killed in South Vietnam in August 1966.  

Therefore, the Board finds that an additional attempt should 
be made to obtain verification of the veteran's reported 
stressors, particularly the reported death of a man named 
[redacted], from the USASCRUR (formerly ESG).  The RO should 
ensure that the following are attached to this request:  the 
veteran's undated stressor statement and any other such 
statements received, the veteran's service personnel records 
particularly the DA Form 20, and the morning reports and 
special orders of record.  

In the February 1994 remand, the Board instructed the RO to 
afford the veteran a VA psychiatric examination by a board of 
two psychiatrists to determine the nature and extent of any 
current psychiatric disorder.  The Board specifically stated 
that the psychiatrists should specifically confirm or rule 
out a diagnosis of PTSD and, if PTSD is found, identify the 
stressor(s) accountable for this disorder.  The veteran 
underwent a VA psychiatric examination in October 1995 and, 
although the examiners diagnosed PTSD, they did not specify 
what stressors were accountable for the PTSD.  As such, this 
VA examination is inadequate and the veteran should be 
afforded an additional VA psychiatric examination.  See 
38 C.F.R. §§ 4.2, 4.70 (1998); Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, after the RO has again attempted to 
verify the claimed stressors, the veteran should be afforded 
a VA psychiatric examination to clarify whether the veteran 
in fact has PTSD related to corroborated stressful events of 
his service, particularly in light of the regulatory changes 
pertinent to the adequacy of verified stressors.  See 38 
C.F.R. §§ 4.125, 4.126 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

It is noted that the post-service record includes medical 
evidence of other psychiatric disorders, such as dysthymic 
disorder, and that a VA treatment provider has related 
symptoms, such as depression and paranoid ideation, to the 
veteran's service in Vietnam.  In light of this evidence, it 
should also be determined whether the veteran currently has a 
current psychiatric disorder other than PTSD and, if so, 
whether this disorder is as likely as not related to service. 

Skin Disorder

The veteran asserts that service connection is warranted for 
a skin disorder.  He contends that he had a skin disorder in 
service which continued after service to date and that his 
current skin disorder is related to the inservice skin 
disorder.  He testified that his current skin disorder 
affected his hands, face, chest, neck, and back and that he 
had the same skin disorder on his neck and back in service.  
He also avers that his skin disorder is the result of Agent 
Orange exposure in Vietnam.  Finally, he has argued that his 
current skin disorder is secondary to a nervous disorder.  

The service medical records include findings and diagnosis of 
intertrigo, warts, folliculitis of beard, rash on glans and 
recurrent rash on penis, infected acne on the back of his 
neck, jock itch, athlete's foot, heat rash, acne vulgaris, 
probable ringworm versus target lesions of erythema 
multiforme, and tinea corporis.  One treatment provider noted 
that he had a reaction from poison ivy and "what may be 
sumac or poison oak on fingers - possibly hidradenitis."  At 
the February 1968 discharge examination, the veteran reported 
that he had not had skin diseases or boils and the examiner 
noted that examination of the skin was normal.  However, in 
an April 1968 statement of medical condition, the veteran 
reported that, since his last separation examination, his 
medical condition had changed, in that he had had a severe 
cold for the last month and a half and had broken out in a 
rash. 

Post-service VA treatment records include findings, 
assessments, and diagnoses of cystic acne of the back, 
dyshidrotic eczema of the hands, dermatitis of questionable 
etiology, allergic dermatitis, dyshidrosis of both hands, 
dermatitis of both hands, right hand verruca, intermittent 
dermatitis due to plant contact and current mild limited spot 
of vesiculation infens interdigital folds and recurrent mild 
epidermis pleytonis.  Additionally, these records include 
evidence of a rash on his penis, hands, and ankle; eczematous 
dermatitis of the foreskin, shaft, and glans of penis; 
eczematous dermatitis of the right hand - looks like allergic 
contact dermatitis cannot exclude recurrent herpes simplex; 
tinea pedis; and severe chronic inflammation of the foreskin, 
hyperkeratosis, and parakeratosis, consistent with phimosis.  
A June 1988 VA treatment provider noted that the veteran had 
skin lesions of the hands "?Agent Orange."  A 1984 
treatment record shows that the veteran reported that he had 
had an intermittent skin rash on both hands since service, 
that he was treated by private physicians, and that he was 
told that the skin lesions were secondary to perspiration.  

In the February 1994 remand, the Board instructed the RO to 
afford the veteran a VA dermatological examination to 
determine the nature and extent of any current skin 
disability.  It was noted that the examiner should review the 
claims file and provide an opinion with complete rationale 
"as to the relationship, if any, between skin disorders 
treated in service and any current skin disability.  The 
Board notes that the October 1995 examiner stated that the 
"history" included that the veteran noted itching and 
little pimples on his hands and wrists in 1966 or 1967 and 
that he did not seek treatment until 1989 or 1990.  The 
diagnosis was dermatitis of hands and wrists of unknown 
etiology.  As noted above, the veteran was treated in service 
for skin disorders; therefore, it does not appear that the 
examiner reviewed the claims file.  Additionally, the 
examiner did not provide the requested opinion regarding 
whether there is a relationship between a current skin 
disorder and the skin disorders treated in service.  
Therefore, this VA dermatological examination is inadequate 
and the veteran should be afforded an additional VA 
dermatological examination.  See 38 C.F.R. §§ 4.2, 4.70; 
Stegall v. West, 11 Vet. App. 268 (1998).  In Stegall, the 
Court held that that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with 
remand orders.  Therefore, as the February 1994 remand 
instructions have not been accomplished, an additional remand 
for the requested dermatological examination is necessary.  
See Stegall.

At the May 1990 hearing before a RO hearing officer, the 
veteran testified that he had had "normal acne" as a 
teenager which was not chronic and did not require treatment 
by a physician.  He also reported that, as a teenager, he had 
acne mostly around the neck where he sweated.  Tr. at 6.  
Therefore, consideration of the applicability of 38 C.F.R. 
§ 3.306 (1998) is in order.  

The veteran has reported on several occasions that he was 
treated at VA facilities in Northampton and Springfield, 
Massachusetts.  The representative has asserted that the 
veteran was treated for a skin condition since service at the 
VA outpatient clinic in Springfield, Massachusetts.  At the 
May 1990 personal hearing before a RO hearing officer, he 
reported that he first saw a psychiatrist when he sought 
treatment at the VA.  It is noted that the claims file 
includes VA treatment records dated from approximately 1986 
to 1994 and a July 1984 VA Agent Orange examination.  The 
Board finds that an attempt to obtain all pre-1986 and post-
January 1994 VA treatment records from these facilities, if 
any, is warranted.  

At the May 1990 hearing before a RO hearing officer, the 
veteran asserted that his current VA dermatologist had first 
seen him approximately 20 years earlier in private practice 
and that this dermatologist stated that his skin disorder was 
due to sweating and may be related to his nervous condition.  
Tr. at 2.  The Board notes that an attempt to obtain the 
private treatment records from this dermatologist is 
warranted.  

Finally, the Board notes that, at the November 1985 personal 
hearing, the veteran indicated that he had received 
information from a Vet Center in Springfield.  The Board 
notes that an attempt to ascertain whether the veteran 
received treatment or counseling at the Vet Center is 
warranted and, if so, the records should be obtained form 
that facility.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should afford the veteran the 
opportunity to submit or identify any 
additional evidence in support of his 
claims for service connection for a 
psychiatric disorder, to include PTSD, 
and a skin disorder, including claimed as 
a residual of Agent Orange exposure and 
secondary to a nervous disorder.  The 
veteran should be asked to provide 
additional specific information regarding 
the stressful events claimed to have 
caused PTSD including the full name of 
the serviceman named [redacted] who relieved 
him in Vietnam and was killed.  He should 
also be asked whether he received 
treatment or counseling at the Vet Center 
in Springfield, Massachusetts.  The RO 
should request that the veteran provide 
information regarding his treatment by 
his current VA dermatologist while he was 
in private practice 20 years ago.  After 
obtaining any necessary authorization, 
the RO should attempt to obtain all 
identified evidence that has not already 
been obtained, particularly all treatment 
records dated prior to 1986 and since 
January 1994 from the VA facilities in 
Northampton and Springfield, 
Massachusetts; treatment records from the 
Springfield, Massachusetts Vet Center; 
and treatment records from the VA 
dermatologist who previously treated the 
veteran while in private practice.  

2.  The RO should contact Dr. E.S., the 
veteran's VA psychiatrist, and request 
that he provide information regarding the 
rationale for his diagnosis of PTSD, 
specifically what stressors provide the 
basis for that diagnosis.  Dr. E.S. 
should also be asked whether the veteran 
currently has any other psychiatric 
disorders and, if so, whether it is as 
likely as not that they are related to 
service.  Dr. E.S. should be informed 
that he must provide a complete rationale 
for all conclusions or opinions.  

3.  The RO should review the file and 
prepare a summary of all of the claimed 
stressors already reported in the 
veteran's previous statements and 
treatment records.  This summary, copies 
of the veteran's undated stressor 
statement, the veteran's service 
personnel records including the DA Form 
20, and copies of the morning reports and 
special orders already obtained, should 
be sent to the USASCRUR, 7798 Cissna 
Road, Springfield, VA 22150.  The 
USASCRUR should be requested to provide 
any information available which might 
corroborate the veteran's alleged 
stressors, including the death of the 
veteran's reported replacement in Vietnam 
whose name was "[redacted]" and whose name 
appears on one of the morning reports and 
on the official website of the Vietnam 
Veterans Memorial Fund 
(www.thevirtualwall.org).  The RO should 
also request that the USASCRUR provide 
information, including any unit histories 
or similar documents while the veteran 
was in Vietnam from November 1965 to 
November 1966.  If the USASCRUR is unable 
to verify any stressor(s) due to a lack 
of specificity, it should so state.  The 
RO should take any necessary follow-up 
action.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
(a) the veteran was engaged in combat 
with the enemy; and (b) if the veteran 
was not engaged in combat with the enemy 
or if he is claiming a noncombat 
stressor, whether the existence of any of 
the claimed stressors is adequately 
established by the record.  The RO must 
specify what in-service stressor or 
stressors have been established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.  However, 
the RO is advised that the sufficiency of 
any claimed stressor is a medical 
determination.

4.  Thereafter, the RO should schedule a 
special VA psychiatric examination to 
determine the nature and etiology of all 
existing psychiatric disorders.  The 
claims file, a separate copy of this 
remand, and the stressor list compiled by 
the RO must be provided to the examiner 
for review prior to examination.  The 
examiner should note in the examination 
report that the claims folder and this 
remand were reviewed.  The RO must 
specify for the examiner any stressors 
that it has determined are established by 
the record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  Unverified 
stressors or pre - or post-service 
stressors such as his brother's suicide 
must not be considered.  The examiner 
should review the complete record, 
specifically the service medical records 
which show that the veteran reported that 
he had had depression or excessive worry 
in April 1965 prior to his Vietnam 
service, that he reported that he had had 
nervous trouble at the February 1968 
separation examination, and that both the 
April and February 1968 examiners noted 
that psychiatric examination was normal.  
Specifically, the examiner must determine 
(1) whether or not the veteran has PTSD 
and, if so, (2) whether the verified in-
service stressor(s) found to be 
established by the record by the RO were 
sufficient to produce PTSD; (3) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (4) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examiner should utilize 
the DSM-IV in arriving at diagnoses.  If 
PTSD is diagnosed, the examiner MUST 
identify the stressor(s) supporting the 
diagnosis. 

In regard to psychiatric disorders other 
than PTSD, the examiner should report all 
psychiatric disorders found.  After a 
review of the complete record, 
specifically the service medical records 
which show that the veteran reported that 
he had had depression or excessive worry 
in April 1965 prior to his Vietnam 
service, that he reported that he had had 
nervous trouble at the February 1968 
separation examination, and that both the 
April and February 1968 examiners noted 
that psychiatric examination was normal, 
the examiner should state whether any 
current psychiatric disorder is at least 
as likely as not related to the findings 
noted in service.  The report of the 
examination must include a complete 
rationale for all conclusions and 
opinions provided.

5.  The veteran should be afforded a 
comprehensive VA dermatological 
examination to determine the nature and 
etiology of all current skin disorders.   
The veteran's claims folder and a 
separate copy of this remand should be 
made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  Any indicated 
studies should be performed and the 
reports thereof should be attached to the 
examination report.  The veteran's 
history, current complaints, and 
examination findings must be reported in 
detail by the examiner.  The examiner 
should specifically identify all current 
skin disorders and clearly identify the 
etiology of all current skin disorders to 
the extent possible.  After reviewing the 
narrative portion of this remand and the 
entire claims folder, including the 
service medical records which show 
treatment for several skin disorders, the 
examiner should comment as to whether any 
current skin disorder is at least as 
likely as not related to the findings 
noted in service.  The examiner should 
also review the veteran's May 1990 
hearing testimony that he had had 
"normal acne" as a teenager which did 
not require medical treatment and that 
this acne was mostly on his neck where he 
sweated (Tr. at 6) and state whether 
there is evidence that any skin disorders 
pre-existed service.  The examiner should 
provide a comprehensive report, which 
addresses the aforementioned and provides 
the rationale for any conclusions.

6.  The RO should then review the 
veteran's claims file to assure that the 
requested development has been completed 
to the extent possible and that the 
examination reports are responsive to the 
Board's requirements.  See Stegall.  Any 
additional development deemed warranted 
should be conducted.  

7.  Thereafter, the claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include Cohen v. Brown, 10 
Vet. App.  128 (1997); 38 C.F.R. 
§§ 3.304(b), 3.306, 3.307, 3.309 (1998).  
If service connection for any psychiatric 
disorder is granted, the RO must address 
the issue of entitlement to service 
connection for a skin disorder as 
secondary to a psychiatric disorder.  If 
the veteran's claims remain in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which includes any 
additional pertinent law and regulations 
and a full discussion of action taken on 
the veteran's claim, consistent with the 
Court's instructions in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

